Talmadge, J.
(concurring) — I agree with the majority’s disposition of the issues pertaining to the management rights clause and the alleged unfair labor practice, but I write separately to express some frustration with respect to the absence of a clear definition of permissive and mandatory bargaining for management rights clauses in public employee collective bargaining.
The majority is correct in deciding the management rights clause here addressed wages, hours and working conditions and, as such, was a mandatory subject of bargaining under RCW 41.56.030(4). I remain concerned, however, that the positions taken by the parties in this case, advanced to an extreme, could become problematic. Very generalized management rights clauses strip a union of its ability to represent its members and adequately address issues of wages, hours and conditions. I am not as sanguine as the majority that the obligation to negotiate in good faith will successfully address this problem. Majority op. at 466-67.
Conversely, accepting the argument by the Association here that management rights clauses must be narrowly construed and collective bargaining must follow on all matters that touch on wages, hours and working conditions (nearly all workplace controversies) would swallow up management rights.
This area is ripe for legislative involvement by defining, or authorizing the Public Employment Relations Commission to establish by rule the appropriate scope of management rights clauses for wages, hours and working condi*472tions as mandatory subjects of collective bargaining under RCW 41.56.030(4).
Reconsideration denied August 22, 1997.